185 F.2d 41
SAMSv.UNITED STATES.
No. 10256.
United States Court of Appeals Third Circuit.
Argued November 6, 1950.
Decided November 10, 1950.

Solomon Hurwitz, Harrisburg, Pa. (Macey E. Klein, I. Emanuel Meyers, and Irwin Benjamin, Hurwitz, Klein & Meyers, all of Harrisburg, Pa., on the brief), for appellant.
Charles W. Kalp, Asst. U. S. Atty., Lewisburg, Pa. (Arthur A. Maguire, U. S. Atty., Scranton, Pa., on the brief), for appellee.
Before GOODRICH, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment entered in favor of the defendant in a personal injury suit brought by the plaintiff against the United States. Plaintiff sustained personal injuries when he came into collision with a government car operated by a soldier on the streets of the City of Harrisburg, Pennsylvania. The trial judge found as a fact that the plaintiff was guilty of contributory negligence. On the state of the record we cannot say that the finding was erroneous.


2
The judgment will be affirmed.